TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00116-CV


Sailaja Hathaway, Appellant

v.


Michael William Hathaway, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT

NO. FM004821, HONORABLE DARLENE BYRNE, JUDGE PRESIDING 





		Appellant Sailaja Hathaway's brief was due to be filed in this Court on April 8, 2002. 
On April 17, 2002, appellant's counsel was advised in writing that the brief was overdue and that
the appeal would be dismissed if appellant did not reasonably explain the failure through an
appropriate motion to this Court on or before April 29, 2002.  See Tex. R. App. P. 38.8(a)(1). 
Appellant has filed neither a motion nor a brief or otherwise responded to the Court's notices.  

		Accordingly, this appeal is hereby dismissed for want of prosecution pursuant to
Texas Rules of Appellate Procedure 38.8(a)(1), 42.3(b) and (c).

						__________________________________________
						Jan P. Patterson, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed for Want of Prosecution
Filed:   June 6, 2002
Do Not Publish